In this case the parties have filed a stipulation by which it is agreed that the same judgment shall be rendered in this court as is rendered in the case of Charles Beindorf, Plaintiff in Error, v. Pearl Thorpe et. al., Defendants in Error, No. 11935 (decided June 28, 1921), and as the judgment of the lower court in that cause has been reversed, and the cause remanded, with directions to the trial court to grant a new trial and have an accounting as to the rental value of the premises, and ascertain the amount due the defendants, crediting the plaintiff with the reasonable rental value of the premises during the time same were occupied by Dayton and his heirs, and render judgment decreeing the deed to be a mortgage and permit the plaintiff to pay the amount of the indebtedness found to be due and make redemption of the property, the judgment decreeing the deed to be a mortremanded with like directions.
PITCHFORD, V. C. J., and McNEILL, MILLER, and ELTING, JJ., concur.